UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D Asset-Backed Issuer Distribution Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 For the monthly distribution period from August 1, 2013 to August 31, 2013 Commission File Number of issuing entity in respect of the notes: 333-141703-02 Commission File Number of issuing entity in respect of the Series 2007-CC Collateral Certificate: 000-23108 Commission File Number of sponsor and depositor: 033-54804 Discover Card Execution Note Trust (Exact name of issuing entity in respect of the notes as specified in its charter) Discover Card Master Trust I (Exact name of issuing entity in respect of the Series 2007-CC Collateral Certificate as specified in its charter) Discover Bank (Exact name of sponsor and depositor as specified in its charter) Delaware 51-0020270 (State of organization of the (IRS Employer Identification issuing entity in respect of No. of the sponsor and the notes) depositor) Rodney Square North 1100 North Market Street Wilmington, Delaware 19890-0001 (Address of principal executive offices of (Zip Code) the issuing entity in respect to the notes) (302) 323-7315 (Telephone Number, including area code) Registered/reporting pursuant to (check one) Section 12(b) Section 12(g) Section 15(d) Name of Exchange Title of Class (If Section 12(b)) DiscoverSeries Class A Notes [x] DiscoverSeries Class B Notes [x] DiscoverSeries Class C Notes [x] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No 1 PART I DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information The interest of Discover Card Execution Note Trust (the "Note Issuance Trust") in credit card receivables is held solely in the form of an interest in a collateral certificate issued by Discover Card Master Trust I (the "Master Trust"). No assets securitized by Discover Bank, the depositor, and held by the Master Trust were the subject of a demand to repurchase or replace for breach of representations and warranties during the monthly distribution period from August 1, 2013 to August 31, 2013. Delay of Commencement of Accumulation Periods On August 23, 2013, the commencement of the Accumulation Periods for certain tranches of DiscoverSeries Notes was delayed, pursuant to the terms of the Amended and Restated Indenture Supplement, dated as of June 4, 2010, as amended (the “Indenture Supplement”), by and between the Note Issuance Trust and U.S. Bank National Association as Indenture Trustee, and the applicable terms documents thereto. Class B(2011-3) and Class C(2011-3) DiscoverSeries Notes . The commencement of the Accumulation Period for each of the Class B(2011-3) and Class C(2011-3) DiscoverSeries Notes was delayed until October 1, 2013 (the first day of the Due Period related to the November 2013 Distribution Date). Class A(2011-1), Class B(2012-1) and Class C(2012-1) DiscoverSeries Notes . The commencement of the Accumulation Period for each of the Class A(2011-1), Class B(2012-1) and Class C(2012-1) DiscoverSeries Notes was delayed until January 1, 2014 (the first day of the Due Period related to the February 2014 Distribution Date). Class A(2011-3), Class A(2012-1), Class A(2012-2), Class B(2007-1) and Class C(2012-3) DiscoverSeries Notes . The commencement of the Accumulation Period for each of the Class A(2011-3), Class A(2012-1), Class A(2012-2), Class B(2007-1) and Class C(2012-3) DiscoverSeries Notes was delayed until March 1, 2014 (the first day of the Due Period related to the April 2014 Distribution Date). Class B(2012-2) and Class C(2012-2) DiscoverSeries Notes . The commencement of the Accumulation Period for each of the Class B(2012-2) and Class C(2012-2) DiscoverSeries Notes was delayed until April 1, 2014 (the first day of the Due Period related to the May 2014 Distribution Date). Removal of Accounts As of August 31, 2013 (the “Removal Date”), Discover Bank, on behalf of the holder of the Seller Certificate, designated certain accounts as Removed Accounts, and the receivables in such accounts and the corresponding portion of Interchange arising on and after September 1, 2013 to be reassigned to Discover Bank pursuant to Section 2.11(a) of the Second Amended and Restated Pooling and Servicing Agreement, dated as of June 4, 2010, as amended (the “Pooling and Servicing Agreement”), by and between Discover Bank as Master Servicer, Servicer and Seller and U.S. Bank National Association as Trustee. Discover Bank randomly selected such Removed Accounts from the Accounts, and satisfied other conditions to the designation of Removed Accounts pursuant to Section 2.11(b) of the Pooling and Servicing Agreement. The random account removal was executed to reduce excess Seller Interest. After giving effect to the removal of accounts with balances of $3,012,636,974.02, the Receivables in the Accounts were $30,089,413,745.21. For further information regarding the composition of the receivables following the removal of accounts, refer to the 8-K filed on behalf of the Master Trust on September 6, 2013. 2 Monthly Performance Data The information required by Item 1121 of Regulation AB is provided in the reports attached hereto as Exhibits 99.1 and 99.2. Of the accounts designated to the Master Trust, 99.9% have been originated at least 60 months prior to the date of this report. Seasoned accounts in general perform differently than newly originated or less seasoned accounts, typically with lower charge-off rates and higher payment rates. The aggregate Discover card portfolio represents all accounts originated by Discover Bank including those accounts not designated to the Master Trust and accordingly, the performance of the Discover card portfolio may differ materially from the performance of the Master Trust, and through the collateral certificate, the Note Issuance Trust. 3 PART II OTHER INFORMATION Item 8. Other Information Class A(2011-B) Notes. On August 13, 2013, the Note Issuance Trust, as Issuer of the DiscoverSeries Class A(2011-B) Notes (the Class A(2011-B) Notes), Discover Bank, as Depositor, Beneficiary, and Calculation Agent for the Note Issuance Trust, and the committed purchaser and purchaser of the Class A(2011-B) Notes and their agent agreed to (i) extend the existing termination date for the note purchase commitments to June 30, 2015; (ii) extend the existing liquidation commencement date of the Class A(2011-B) Notes to July 1, 2015; (iii) extend the existing expected maturity date of the Class A(2011-B) Notes to August 17, 2015; (iv) extend the existing expected principal payment date of the Class A(2011-B) Notes to August 17, 2015; and (v) extend the existing legal maturity date of the Class A(2011-B) Notes to February 15, 2018. In connection with any increase in the outstanding dollar principal amount of the Class A(2011-B) Notes, an interim expected maturity date and interim liquidation commencement date may be specified. Amendment to Class A(2008-C) Terms Document. On August 30, 2013, the Note Issuance Trust, as Issuer, and U.S. Bank National Association, as Indenture Trustee, entered into an amendment to the Class A(2008-C) Terms Document, dated as of August 28, 2008, as amended, to revise certain conditions to increase the outstanding principal amount of the DiscoverSeries Class A(2008-C) Notes (the Class A(2008-C) Notes). Class A(2008-C) Notes. On August 30, 2013, the Note Issuance Trust, as Issuer of the Class A(2008-C) Notes, Discover Bank, as Depositor, Beneficiary, and Calculation Agent for the Note Issuance Trust, and the committed purchaser and purchaser of the Class A(2008-C) Notes and their agent agreed to (i) extend the existing termination date for the note purchase commitments to July 31, 2016; (ii) extend the existing liquidation commencement date of the Class A(2008-C) Notes to August 1, 2016; (iii) extend the existing expected maturity date of the Class A(2008-C) Notes to September 15, 2016; (iv) extend the existing expected principal payment date of the Class A(2008-C) Notes to September 15, 2016; and (v) extend the existing legal maturity date of the Class A(2008-C) Notes to March 15, 2019. No Approval or Notification of Certain Events The approval of, or notification to, outstanding certificateholders of the Master Trust or noteholders of the Note Issuance Trust is not required in connection with a new issuance of certificates or notes. Discover Bank, in its capacity as Seller under Pooling and Servicing Agreement may from time to time direct the trustee for the Master Trust to issue new series of certificates, or increase the size of series by issuing additional certificates, subject to certain requirements, including confirmation from rating agencies that such new issuance would not result in the reduction or downgrade of the ratings of any class of any series then outstanding. Discover Bank, as beneficiary under the trust agreement for the Note Issuance Trust, may also direct the Note Issuance Trust to issue additional notes and may agree to increase the investor interest in receivables represented by the collateral certificate issued with respect to the Note Issuance Trust by a corresponding amount. Discover Bank may, in its sole discretion, subject to certain limitations, designate additional credit card accounts originated by Discover Bank or its affiliates, the receivables in which are to be added to the Master Trust, or convey interests in other credit card receivables pools to the Master Trust. In addition, Discover Bank will be required to designate additional credit card accounts, the receivables in which are to be added to the Master Trust, if the aggregate amount of principal receivables in the Master Trust on the last day of any month is less than a minimum level that relates to the sum of investor interests for all series then outstanding. Discover Bank, subject to certain limitations, may, but is not obligated to, remove credit card accounts from the Master Trust. These limitations include confirmation that, notwithstanding the removal of accounts, the minimum principal receivables balance in the Master Trust will be maintained and affirmation from rating agencies that the removal will not cause a lowering or withdrawal of their then current ratings on any class of any outstanding series of certificates. 4 Item 9. Exhibits. Exhibit No. Description 99.1 Series 2007-CC Monthly Statement. 99.2 DiscoverSeries Monthly Statement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DISCOVER BANK (Depositor) /s/ Michael F. Rickert Michael F. Rickert Vice President, Chief Financial Officer and Assistant Treasurer Date: September 16, 2013 5 Exhibit Index Exhibit No. Description 99.1 Series 2007-CC Monthly Statement. 99.2 DiscoverSeries Monthly Statement. 6
